Citation Nr: 0125844	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss as a result of a right suboccipital 
craniotomy performed at a VA Medical Center (VAMC) in October 
1997.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from February 1953 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 RO rating decision which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss claimed to be the result of a right 
suboccipital craniotomy performed at a VAMC in October 1997.  


REMAND

The veteran claims entitlement to compensation under 38 
U.S.C.A. § 1151, claiming that he sustained right ear hearing 
loss as a result of surgery he underwent at the Memphis VA 
Medical Center (VAMC) in October 1997.  The Board finds there 
is a further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159). 

The pertinent law, 38 U.S.C.A. § 1151, was amended by Section 
422 of Public Law 104-204.  The new version of the law is 
more stringent and essentially requires that compensation 
under 38 U.S.C.A. § 1151 may be paid only if additional 
disability is the result of fault on the part of the VA in 
providing treatment or by an event which was not reasonably 
foreseeable.  This revised law is effective with respect to 
claims filed on or after October 1, 1997.  The veteran's 
claim was filed after this date; thus the current version of 
the law applies.  VAOPGCPREC 40-97.  The current version of 
the law provides, in pertinent part, that compensation shall 
be awarded for a qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability is considered a 
qualifying additional disability under the law if it is not 
the result of the veteran's willful misconduct and the 
disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate cause 
of the disability was:  1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Medical records from the Memphis VAMC show that the veteran 
had been diagnosed as having right-sided trigeminal 
neuralgia, and as treatment for this, in October 1997 he 
underwent a right suboccipital craniotomy for microvascular 
decompression of the 5th cranial nerve.  The day after 
surgery, the veteran complained of "some decreased hearing" 
in his right ear.  

On a VA audiological examination in October 1998 right and 
left ear hearing loss disability was shown.  Speech 
recognition was 62 percent for the right ear.  It was noted 
that there was no change in puretone sensitivity since the 
first audiogram done at Memphis VAMC in November 1997, 
however, speech discrimination scores had deteriorated in the 
veteran's right ear since that time.  

On a VA examination in February 1999 the examiner diagnosed 
asymmetric speech recognition with symmetric sensorineural 
hearing loss bilaterally.  The examiner opined that it was 
"certainly a possibility" that the surgery had an effect on 
the right ear, but the fact that the hearing was unchanged 
until one year out from the surgery made this "less likely".  
The examiner also opined that the veteran's current decreased 
speech recognition in the right ear "could have been 
contributed to by surgery" or by his hypertension.  The 
examiner noted it would be "reasonable" to get an MRI scan to 
evaluate the cerebellar pontine angle and make sure that he 
had no new masses that were causing or leading to the change 
in speech recognition. 

The veteran submitted a September 1999 opinion from a private 
physician, John F. Laurenzo, M.D., who opined that it was 
"conceivable" that the veteran's right ear hearing did 
decline "some" as a result of the surgery, but to prove this, 
one would need a preoperative hearing test for comparison.  

On VA examination in December 1999 the examiner found the 
private physician's opinion to be "valid," but noted that 
since there was no pre-operative audiogram with which to 
compare, it was not possible to make a determination.  

On VA examination in March 2001, speech recognition was 60 
percent for the right ear, and a mild to severe sensorineural 
hearing loss was noted in both ears, worse in the right.  An 
MRI of the cerebellopontine angle was recommended.  

It appears from the evidence of record that since the October 
1997 surgery, the veteran has right ear hearing loss 
disability that is worse than his left.  It is unclear, 
however, as to the proximate cause of the veteran's right ear 
hearing loss, and whether the right ear hearing loss may have 
been due to fault on the part of the VA or was "reasonably 
foreseeable" as a result of the surgery in October 1997.  
This involves a medical question, and in the judgment of the 
Board, a VA medical opinion on the matter should be obtained.  
Any additional testing, including an MRI scan, if deemed 
necessary, should be accomplished.  

It appears that there may be additional VA treatment records, 
pertaining to the veteran's right ear hearing loss, that have 
not yet been associated with the claims folder.  
Specifically, it has been noted on VA examinations that the 
veteran was seen by audiology for the first time in November 
1997 and was seen in January and August 1998 for hearing 
loss.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete VA treatment records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have ever examined or 
treated him for right ear hearing loss.  
After securing the necessary releases, 
the RO should obtain copies of any 
previously unobtained medical records.  
This should specifically include complete 
treatment records from the Memphis VAMC 
related to the veteran's right ear 
hearing loss, including in November 1997, 
January 1998, and August 1998.

2.  After obtaining any additional 
records, the RO should forward the 
veteran's claims file to a VA doctor who 
is familiar with the type and 
consequences of the operation the veteran 
had at the VAMC in October 1997.  The 
doctor should review the claims file and 
determine whether any additional testing, 
including an MRI scan, is necessary.  If 
any additional testing is deemed 
necessary, it should be accomplished.  
The doctor should then review the claims 
file and provide a medical opinion, with 
full rationale, as to whether the 
veteran's right ear hearing loss after 
the surgery in October 1997 resulted from 
the surgery, and whether it was due to 
fault on the part of the VA or by "an 
event not reasonably foreseeable" in 
connection with the surgery. 

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


